DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 6, 7, 10, 14, 15, 21, 23, 28, 30, 34, 36, 38, 39, and 42-44 are pending.
	Claims 19, 21, 23, 28, 30, 34, 36, 39, and 42-44 are withdrawn as being drawn to non-elected groups or species.
	Claims 1, 2, 4, 6, 7, 10, 14, 15, and 38 are currently under consideration to the extent that they read upon Applicant’s elected species. 
	NOTE: Applicant elected group 1 and the following species:
Pyroglutamic acid in a L and D ratio of from about 80:20 to about 97:3,
Azoxystrobin as the fungicide,
The pyroglutamic acid in an amount of about 62% and the azoxystrobin in an amount of about 30%,
Iron chelating agent as the additional component(s) present,
And the composition in liquid form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 14, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Pesticide Biochemistry and Physiology).
	Wang teaches combining azoxystrobin with L-pyroglutamic acid (see entire document, for instance, Table 2, well H5).  It is noted that a ratio of “about 97:3” is deemed equivalent to 100:0.  When the liquid is added to the well, the composition could be deemed emulsifiable, soluble, or dispersible under unspecified conditions, and therefore, read upon the instant claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 2, 4, 6, 7, 10, 14, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristow (US 2016/0249616) and Unkefer et al (US 2007/0105719) (IDS References).
	Bristow teaches a method of increasing the yield of a plant utilizing a strobilurin fungicide, and specifically, azoxystrobin (see entire document, for instance, [0004] and claim 7).  Bristow teaches the strobilurin fungicide being utilized in an amount of 3-30% (see entire document, for instance, [0018]).  The composition is taught as being in the form of an aqueous suspension concentrate (see entire document, for instance, claim 18).  
	Bristow does not directly recite the instantly claimed pyroglutamic acid.
	Unkefer teaches the use of an 80:20 to 97:3 mixture of L- and D- pyroglutamate for improving growth and yield of plants (see entire document, for instance, Abstract).  The composition is taught as being in aqueous form (see entire document, for instance, claim 3).    
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the 80:20 to 97:3 mixture of L- and D- pyroglutamate of Unkefer in combination with the azoxystrobin of Bristow.  One would have been motivated to do so since both Bristow and Unkefer are directed to compositions for increasing the yield of plants.  There would be a reasonable expectation of success since both are taught for the same purpose, increasing yield.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, Bristow teaches the use of 30% azoxystrobulin, therefore, with that as a starting point, one would readily arrive at a composition comprise 30% and 70% azoxystrobulin  and pyrogulamate as a starting point for optimization.  
	With regard to the form of the composition, both references teach the composition as a liquid, wherein, the composition could be deemed emulsifiable, soluble, or dispersible under unspecified conditions, and therefore, read upon the instant claims.  

Claims 1, 2, 4, 6, 7, 10, 14, 15 and 38 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristow (US 2016/0249616) and Unkefer et al (US 2007/0105719) as applied to claims 1, 2, 4, 6, 7, 10, 14, and 38, above, and further in view of Kuehl (US 2016/089750) (All IDS References).
	The teachings of Bristow and Unkefer are set forth above.
	Bristow and Unkefer do not directly recite that the composition comprises a chelating agent.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the iron chelator of Kuehl in combination with the pyroglutamate and azoxystrobulin of Bristow and Unkefer.  One would have been motivated to do so since all three references are directed to increasing the yield of a plant by applying a composition.  There would be a reasonable expectation of success since all three references are taught for the same purpose, increasing yield.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611